[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT TERRANCE UNDERWOOD'S MOTION TO DISMISS
This is a personal injury action arising out of a motor vehicle accident which took place in Massachusetts on August 16, 1991. Plaintiff served defendant, according to the sheriff's return, by leaving process with the Connecticut Commissioner of Motor Vehicles and by mailing copies of the process to two addresses formerly listed by the defendant at the Connecticut Department of Motor Vehicles. Plaintiff has filed an affidavit with an attachment showing that defendant had a Connecticut operator's license which was suspended in September 1989. Process mailed to the former listed address was returned unopened.
Defendant moves to dismiss this action against him on the basis of lack of personal jurisdiction because no valid service was made on him. Plaintiff claims the service on the Commissioner was valid as against the defendant under Conn. Gen. Statutes 52-63(b).
Paragraph (a) of 52-63 makes the Commissioner an agent for service for any holder of a Connecticut operator's license in any action against him resulting from his negligence "in the operation of any motor vehicle in this state."
Paragraph (b) which spells out how service on the Commissioner is to be made does not enlarge the scope of paragraph (a) merely because it fails to repeat the requirement that the accident take place in this state. Since the accident took place in Massachusetts, Conn. Gen. Statutes52-63 is inapplicable.
Since no valid service was made on this defendant, his motion to dismiss is granted.
Wagner, J. CT Page 14
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 14-e